Baldwin, J. delivered the opinion of the Court
Field, C. J. and Cope, J. concurring.
We think there is no ground shown in the petition for the issuance of the writ. We have held already, in ex parte Andrews, that the “ Sunday Law,” as it is commonly called, is constitutional. We are entirely satisfied with that decision. It seems that the petitioner was convicted of a violation of this law. He claims in his petition that he did not violate its provisions; that he kept a bar in the hotel, as a part of the business of the hotel, and this is the sole charge against him. If this be true, he must avail himself in some other mode of this matter of defense. The writ of habeas corpus was not framed to retry issues of fact, or to review the proceedings of a legal trial. The complaint does not show that the bar was kept as a part of the business of the hotel.
Petition refused.